UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material under Rule 14a-12 1st Financial Services Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: NOTICEOFANNUALMEETING OF SHAREHOLDERS The 2013 Annual Meeting of Shareholders of 1st Financial Services Corporation will be held at the Thomas Auditorium in the David W. Sink, Jr. building at Blue Ridge Community College located at 100 College Drive, Flat Rock, North Carolina 28731 on Monday, June 24, 2013, at 10 a.m. local time. The purposes of the meeting are: 1.Election of Directors. To elect two directors to serve three-year terms and one director to serve a two-year term; 2.Advisory Vote on Executive Compensation. To vote on a non-binding, advisory resolution to approve the compensation of our named executive officers; 3.Proposal to Ratify the Appointment of Independent Accountants. To vote on a proposal to ratify the appointment of Elliott Davis PLLC as our independent accountants for the fiscal year ending December 31, 2013; and 4.Other Business. To transact any other business properly presented for action at the Annual Meeting. At the Annual Meeting, you may cast one vote for each share of our common stock you held of record on April 22, 2013, which is the record date for the meeting. Our Board of Directors recommends you vote “FOR” the election of the nominees for directors named in this Proxy Statement, and “FOR” each of the other proposals. You are invited to attend the Annual Meeting in person. However, if you are the record holder of your shares of our common stock, we ask that you appoint the Proxies named in the enclosed Proxy Statement to vote your shares for you by signing and returning the enclosed proxy card or following the instructions in the Proxy Statement to appoint the Proxies by Internet, even if you plan to attend the Annual Meeting. If your shares are held in “street name” by a broker or other nominee, only the record holder of your shares may vote them for you, so you should follow your broker’s or nominee’s directions and give it instructions as to how it should vote your shares. Doing that will help us ensure your shares are represented and a quorum is present at the Annual Meeting. Even if you sign a proxy card or vote by Internet, you may still revoke it later or attend the Annual Meeting and vote in person. By Order of the Board of Directors Hendersonville, North Carolina
